DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1-10,  in the reply filed on 4/18/2022 is acknowledged. Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Applicant is advised that should claims 4 and 9 be found allowable, claims 4 and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the weight ratio" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a weight ratio”. 
Claim 7 recites the limitation "a weight ratio of lithium-containing particles to electrically conductive particles".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the weight ratio of the lithium-containing particles to the electrically conductive particles”. 
Due to the dependency to the parent claim, claims 2-10 are rejected.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fuchsbichler et al (PG-PUB US 2013/0341194).
Regarding claim 1, Fuchsbichler et al disclose a coating composition, (ABSTRACT & paragraph [0020]). The coating comprises 
(a) a solvent which may be water (i.e. an aqueous medium, paragraph [0017] & [0026]), 
(b) a binder which may be anionic or cationic cellulose derivative (i.e. an ionic resin, paragraphs [0028] & [0031]), 
(c)  solid particles including 
(i) electrochemically active material of lithium-containing particles (i.e. lithium-containing particles,  paragraph  [0044]), and 
(ii) conductivity additive of carbon particles (i.e. electrically conductive particles, paragraph [0045]), 
wherein a weight ratio of the solid particles to the binder is in a range of 1 to 950 and a weight ratio of the electrochemically reactive material to the conductivity additive is in a range of 2 to 950  (paragraphs [0051] - [0053], Examples).
It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
Regarding claims 2 and 10, Fuchsbichler teaches that the binders have anionic or cationic properties in aqueous solutions (paragraph [0028]).
Regarding claim 3,  Fuchsbichler teaches that electrochemically active material of lithium-containing particles may be LiCoO2 (paragraph [0044]).
Regarding claims 4 and 9,  Fuchsbichler teaches that electrochemically active material are present in an amount of 20% to 95% while the conductive additive are present in an amount of 0.1% to 20%, wherein the amount of the electrochemically active material is more than 50%, based on solid content (paragraphs [0051] - [0053], & Examples).
Regarding claims 5 and 6, Fuchsbichler teaches that the conductivity additive may be carbon black or carbon nanotubes (paragraph [0045]).
Regarding claim 7,  Fuchsbichler teaches that the weight ratio of the electrochemically reactive material to the conductivity additive is in a range of 2 to 950  (paragraphs [0051] - [0053] & Examples).
Regarding claim 8, Fuchsbichler teaches that water content is present in an amount of 50% to 99% based on the overall weight of the mixture and the solid content in the mixture may be in a range of 1% to 50%, wherein the amount of solid content is up to 2%, based on the total weight (paragraph [0027] & Examples).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 12-17 of U.S. Patent No. 10,748,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a composition comprising substantially the same components as that of in the issued patent.
Claims 1-5, and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 9,150,736. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a composition comprising substantially the same components as that of in the issued patent.
Claims 1-5, and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20, and 28-32 of U.S. Patent No. 9,870,844. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a composition comprising substantially the same components as that of in the issued patent.
Claims 1-5, and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 6-10 of copending Application No. 16/941344 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a composition comprising substantially the same components as that of in the issued patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795